Citation Nr: 0525224	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to April 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2002, the veteran testified at a videoconference 
hearing before a Veterans Law Judge (VLJ).  That VLJ has 
since retired from the Board.  In July 2005, in compliance 
with legal requirements, the Board issued a letter to the 
veteran and informed him of the retirement of the VLJ who 
held his hearing.  The veteran was asked to reply and 
indicate whether he wanted an additional hearing.  He was 
informed that if he did not reply in 30 days, the Board would 
assume he did not desire an additional hearing.  
Subsequently, the veteran did not respond to the Board's 
letter, the 30-day period expired, and the Board finds that 
all due process has been met with respect to the veteran's 
right to a hearing.

This claim was previously before the Board, and the Board 
indicated it was going to undertake development under 
regulations promulgated which gave the Board the discretion 
to perform internal development in lieu of remanding the case 
to the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002). 

In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the U.S. Court of 
Appeals for the Federal Circuit determined that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C.A. 
§ 7104(a), because it allowed the Board to consider 
additional evidence that was not first considered by the AOJ, 
and without having to obtain the appellant's waiver of 
initial AOJ consideration.

Although development was intended by the Board, the case was 
remanded in November 2003 in accordance with the Federal 
Circuit's decision in DAV that invalidated the aforementioned 
regulations, so that complete development and initial 
consideration of the additional evidence obtained would be 
accomplished by the agency of original jurisdiction.  
Thereafter, the requested examination was scheduled, and, 
after the veteran failed to report for the examination, the 
claim was returned to the Board for appellate review.

The Board notes that the RO and the Board, in previous rating 
decisions and in the November 2003 remand, treated the 
veteran's claim as a direct service connection claim.  
However, the Board notes that the veteran was previously 
denied service connection for a right ankle disorder in 
August 1990, June 1992, and August 1995.  Neither the RO, nor 
the Board in the previous remand, indicated that the 
veteran's claim was reopened.  As discussed below, the Board 
must first determine whether new and material evidence has 
been submitted to reopen a claim prior to determining whether 
service connection is warranted, whether or not the RO has 
addressed the claim in that way.  Therefore, the Board has 
identified the issue as set forth on the first page, above.


FINDINGS OF FACT

1.  The veteran failed to report for his scheduled September 
2004 VA examination, and provided no reason for his missed 
appointment.

2.  In an August 1995 rating decision, the RO declined to 
find that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a right 
ankle disorder.  Until the present time, that was the last 
final rating decision denying the claim for service 
connection for a right ankle disorder on any basis.

3.  The evidence received since the August 1995 rating 
decision does not bear directly and substantially upon the 
issue of service connection for a right ankle disorder, nor 
is it, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the issue.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision is final.  38 U.S.C. § 
4005(c) (1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1995).

2.  Evidence submitted since the August 1995 rating decision 
is not new and material; thus the claim for service 
connection for a right ankle disorder may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In a July 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
March 2002 statement of the case (SOC) and March 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
a reopened claim.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2004)).  As the veteran's application to reopen was 
received prior to that date, in July 2001, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  An August 1995 rating decision declined to 
reopen the veteran's previously denied claim of service 
connection for a right ankle disorder.  The veteran was 
notified of that decision that same month, and he did not 
perfect an appeal.  Thus, the August 1995 rating decision 
became final.  38 U.S.C. § 4005(c) (1991); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1995).  This was the last formal 
rating decision addressing the issue of entitlement to 
service connection for a right ankle disorder on any basis, 
prior to the present request to reopen the claim.

Summarizing the pertinent evidence of record at the time of 
the August 1995 rating decision, the service medical records 
reveal his lower extremities were normal in February 1977.  
An August 1981 record shows the veteran complained of pain in 
his right and left ankles and left hip after running.  The 
assessment was minimal arthritis.  The veteran's February 
1989 separation examination report shows his lower 
extremities were abnormal, only with respect to his left 
ankle.

An August 1990 VA clinical report shows the veteran 
complained of status post bilateral ankle pain since injuries 
in service.  Most recently it was his right ankle, from one 
month ago.  On examination, the right ankle was tender and 
swollen.  The diagnosis was bilateral ankle lateral laxity.

A February 1991 VA medical record shows the veteran 
complained of right ankle symptoms that were the same as the 
left.  Examination revealed no tenderness.  It was unknown 
whether there was a positive anterior drawer sign.  The 
assessment was probable right ankle instability.

In May 1991, the veteran underwent VA examination.  He 
reported repeated twisting injuries to the left and right 
ankles while in service.  He stated he had recurrent 
instability of the lateral ligaments of the right ankle.  He 
was scheduled for surgery in the summer of 1991.  The 
diagnosis was chronic lateral ligament insufficiency, right 
ankle - moderately symptomatic, pending surgery.

A September 1991 VA hospitalization record shows a diagnosis 
of instability of the right ankle lateral ligaments.  The 
veteran underwent a modified Evans procedure.  He reported 
injuring his right ankle ten years before.  Since then he 
complained of easy spraining, with pain and swelling in his 
right ankle.  On examination, the right ankle had no swelling 
or ecchymosis.  He had full range of motion without pain.  He 
had a slight positivedrawer sign, and a grossly lax ankle to 
inversion stress.

January, February, and April 1992 VA clinical records show 
follow up appointments to the right ankle surgery.  The 
veteran initially had a cast, but was by then fully weight 
bearing.  He continued to note some pain and weakness of the 
right ankle.

April and June 1995 VA records show the veteran complained of 
his right ankle giving out and exhibiting pain.

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen, August and October 2001 
VA clinical records show the veteran complained of pain in 
both ankles.  The assessment was probable osteoarthritis.

A September 2001 written statement from R.M., M.D. shows the 
veteran complained of increasing ankle pain.  He had a great 
deal of stiffness in the morning.  He had trouble walking in 
the morning, and then loosened up.  Examination showed no 
effusions, inflammation, or swelling.  There was no obvious 
crepitus.  The ligaments were intact.  The impression was 
traumatic degenerative joint disease due to previous 
surgeries.

In September 2002, the veteran testified before a Veterans 
Law Judge.  He stated that, while in service, he was out on a 
night raid exercise.  As they moved through the woods he fell 
into a foxhole and sprained both his left and right ankles.  
Since they were under field circumstances, they would only 
get the assistance of a medic if it was severe, so the 
veteran just left with swollen ankles.  He continued to march 
on.  He saw a field medic while out there, but sought no 
additional treatment.  He continued to have sporadic problems 
with his right ankle.  He sought treatment in November 1981.  
At that time, he was already evaluated for arthritis of the 
right ankle.  He said he sought more treatment for his left 
ankle at that time, because it caused more problems.  He 
complained of pain in the right ankle when running, but it 
was never as often as the left.  Post-service, he sought 
treatment at VA.  He believes he was first told he would need 
surgery on his ankles in 1989 or 1990.  The veteran was 
uncertain whether his left ankle disability had any impact 
upon his right ankle.

A February 2003 VA record shows the veteran had been involved 
in a motor vehicle accident approximately twelve years 
before.  He complained of ankle pain.

A September 2004 VA record shows the veteran was scheduled 
for a VA examination that month.

A subsequent September 2004 record shows the veteran failed 
to report to this examination.  No explanation was provided 
by the veteran for his failure to report for his appointment.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a right ankle disorder.  
While the additional VA outpatient and private treatment 
reports cited above do constitute new evidence, in that they 
were not of record at the time of the previous decisions, 
they are not material evidence, because they do not bear 
directly and substantially on the issue at hand.  In this 
regard, these reports do not, nor does any of the additional 
evidence submitted in connection with the claim to reopen, 
demonstrate that the veteran has a right ankle disorder that 
is related to his military service.

In reaching the above determination, the Board notes that, 
while the newly submitted evidence shows the veteran 
continues to complain of pain in his right ankle, it does not 
show that it is related to an injury incurred during his 
service in the 1970's and 1980's.  Nor does any of the 
additional evidence show that his right ankle disorder was 
related to his service-connected left ankle disability.  
Finally, the Board notes that the veteran was scheduled for a 
September 2004 VA examination for his right ankle.  The 
examiner was to have evaluated the veteran's disorder and 
opined as to the etiology.  However, since the veteran did 
not report for the examination (nor did he offer any 
explanation for his absence), the evidence sought from the 
examination is not of record.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not both new and 
material, and does not serve to reopen the claim for service 
connection for a right ankle disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a right ankle disorder is 
not reopened, and the appeal is accordingly denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


